UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6124



PERRY L. COLTER,

                                           Petitioner - Appellant,

          versus


OFFICE OF THE STATE’S ATTORNEY FOR BALTIMORE
CITY; ATTORNEY GENERAL FOR THE STATE OF
MARYLAND,

                                          Respondents - Appellees.




                            No. 02-6125



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


PERRY L. COLTER,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(CA-01-1327-CCB, CR-95-405-CCB, CA-99-3752)
Submitted:   March 11, 2002              Decided:     March 21, 2002


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Perry L. Colter, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland; Thomas Michael DiBiagio, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Perry L. Colter appeals the

district court’s order (1) denying relief on his petition filed

under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) (No. 02-6124);

and (2) denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001) (No. 02-6125).    We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we deny certificates of appealability and dismiss the appeals

in both Nos. 02-6124 and 02-6125 on the reasoning of the district

court.   See Colter v. United States, Nos. CA-01-1327-CCB; CR-95-

405-CCB; CA-99-3752 (D. Md. filed Dec. 28, 2001; entered Dec. 31,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 3